PER CURIAM.
We affirm the order revoking appellant’s probation, except that we strike the finding that appellant violated condition 14. The evidence does not support this finding. In light of appellant’s remaining, numerous violations of the probation order, we find it unnecessary to remand this cause to the trial court. See Gavins v. State, 587 So.2d 487 (Fla. 1st DCA 1991); Wilson v. State, 506 So.2d 1170 (Fla. 3d DCA 1987); McKeever v. State, 359 So.2d 905 (Fla. 2d DCA 1978).
AFFIRMED.
DELL, FARMER and SHAHOOD, JJ., concur.